Per Curiam.
Defendant wife appeals from a decree of divorce (a) attacking a finding of fact
“That the defendant has treated plaintiff in a cruel and inhuman manner, by constant nagging and scolding, together with personal indignities, rendering his life burdensome; . .
and (b) objecting to the division of the community property.
The parties were the only witnesses. There is evidence, to which the trial court was entitled to give credence, that the finding of personal indignities rendering life burdensome is based upon a denial of conjugal rights to the husband, which resulted in his being “on the verge of a breakdown constantly.” This is sufficient to support the decree of divorce.
Both parties are gainfully employed and have been for a number of years. The community property was divided as equal as possible according to the nature of the property.
We find no error in its division.
Neither party will recover costs in this court.
The decree is affirmed.